Citation Nr: 9933780	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-12 651	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to at least a 20 percent rating for a 
service-connected left knee disability, effective from March 
1, 1994 to May 11, 1996.

2.  Entitlement to a rating higher than 30 percent for a 
service-connected left knee disability, effective from 
October 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
RO which reduced the evaluation of the service-connected left 
knee disability from 20 to 10 percent, effective from March 
1, 1994.

After the reduction, the veteran appealed to the Board, 
requesting that the 20 percent rating be reinstated.  The 
Board remanded the case in April 1996 for additional 
development.  

In a November 1996 rating action, the RO increased the rating 
for the veteran's service-connected left knee disability from 
10 to 30 percent, effective from August 1, 1996.  The 30 
percent rating was in effect until August 9, 1996, at which 
time a temporary total convalescent rating was assigned 
pursuant to 38 C.F.R. § 4.30 (1996).  Upon termination of the 
temporary total convalescent rating on October 1, 1996, the 
rating for the left knee disability was reduced to 10 
percent.  

By a January 1997 rating action, the RO increased the rating 
for the service-connected left knee disability from 10 to 30 
percent, effective from October 1, 1996.  In April 1997, the 
RO determined that the veteran was entitled to the assignment 
of an earlier effective date for the increase to 30 percent; 
the new effective date assigned was May 11, 1996.  In that 
decision, the RO noted that the veteran's left knee 
disability would be evaluated as 30 percent from that day 
forward-except for the period during 1996 when the temporary 
total convalescent rating was in effect.  

When the case was returned to the Board in November 1998, it 
was determined that further development was required and the 
case was remanded for a second time.  

A review of the record reflects that in June 1989, the RO 
confirmed the assignment of a 10 percent rating for the 
veteran's left knee disability.  The veteran filed a notice 
of disagreement (NOD) with that decision in June 1989.  Based 
on instructions given in an April 1996 Board remand, the RO 
issued the veteran a statement of the case (SOC) pertaining 
to the June 1989 rating decision.  The veteran did not 
submitted a substantive appeal.  Thus, the issue is not on 
appeal.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999); Roy v. 
Brown, 5 Vet.App. 554 (1993)

Moreover, the record shows that in March 1990, the RO 
assigned a temporary total disability rating based on 
convalescence following left knee surgery, effective from 
November 1989 through January 1990.  In March 1990, the 
veteran filed a NOD indicating she had been incapacitated 
since October 27, 1989.  The RO did not treat her statement 
as an NOD or as an initiated appeal.  However, in June 1990, 
the RO did extended the temporary total convalescence rating 
to May 1990.  The RO did not address the veteran's contention 
with respect to being incapacitated since October 27, 1989.  
In April 1996, the Board instructed the RO to issue a SOC on 
the issue of extending the period of entitlement to a 
temporary total disability rating.  In April 1996, the RO 
issued a SOC regarding entitlement to an effective date of 
October 27, 1989 for a temporary total convalescence rating.  
The veteran did not file a substantive appeal.  Since the 
veteran has not filed a substantive appeal, the issue is not 
before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999); 
Roy v. Brown, 5 Vet.App. 554 (1993)


REMAND

The Board finds that the veteran's claims for increased 
compensation are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  In the instant case, the file indicates that further 
development is needed to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski 1 Vet.App. 78 (1990)

When the Board reviewed the veteran's appeal in November 
1998, it was noted that the medical evidence of record was 
inconsistent regarding whether the veteran presently has 
arthritis in her left knee.  It was contemplated that the VA 
examination conducted on remand would provide a definitive 
answer; however, the examination conducted subsequent to the 
Board remand fails to provide such an answer.  The report of 
an April 1999 VA examination, as originally written, included 
the comment that the veteran has post-traumatic degenerative 
joint disease of the left knee; however, after the RO noted 
that there were no x-ray studies performed as part of that 
examination, the examiner deleted that statement.  The Board 
notes, however, that within the opinion itself, the examiner 
also commented that the veteran "does have arthritis in as 
much as she has chondromalacia and she does have loss of 
coordination."  The need to reconcile the different findings 
regarding whether the veteran presently has arthritis in the 
left knee remains because a claimant who has arthritis and 
subluxation/instability of a service-connected knee 
disability may be rated separately under Diagnostic Codes 
5003 and 5257 (See VAOPGPREC 23-97 and 9-98).  As the 
examination report is inadequate for evaluation purposes, the 
Board finds that the case must be remanded in order to obtain 
another examination.  38 C.F.R. § 4.2. 

As the most recent VA examination did not include x-ray 
studies, it is not clear whether the veteran has arthritis of 
the left knee.  If such studies undertaken on remand show 
arthritis, the RO must consider all applicable diagnostic 
codes.  The Board also points out that among the diagnostic 
codes possibly applicable to the veteran's service-connected 
left knee, Codes 5260 and 5261 are based essentially on range 
of motion.  Thus the examination conducted on remand must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Given the foregoing, the case is REMANDED to the RO for the 
following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for left 
knee complaints since 1994.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records, not already on file, from the 
identified treatment sources.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination in 
order to determine the nature and extent 
of all current left knee disability.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
testing should be accomplished and all 
findings reported in detail.  The 
examination report should fully set forth 
the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the left knee.  X-ray studies 
should be taken of the left knee.  Based 
on X-ray studies, the examiner should 
specifically indicate whether the veteran 
currently has arthritis in the left knee.  
If a finding of arthritis is made, the 
examiner must give an opinion as to the 
onset of such arthritis.  The examiner 
should also state whether there is 
lateral instability and recurrent 
subluxation.  Moreover, the extent of any 
functional loss of the left knee due to 
weakened movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should give an 
opinion as to whether any pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by her visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range-of-motion 
loss, as per DeLuca, supra, and specific 
findings should be made regarding range 
of motion of the left knee, to include 
the extent to which that motion deviates 
from normal.  The level of pain on motion 
should also be described.  Complete 
rationale for all opinions expressed, 
with reference to pertinent evidence, 
must be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











